10

11

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
RELIASTAR LIFE INSURANCE Case No.: 2:18-cv-01166-APG-NJK
COMPANY,
Order Granting Motion to Intervene
Plaintiff
[ECF No. 31]
v.

JACLYN R. HAFTER, et al.,

Defendants

 

 

 

 

Jaclyn R. Hafter filed a motion to intervene in the capacity of the parent of her minor
children to request a distribution from the interpleaded funds. ECF No. 31. l ordered the parties
to confer about the motion to determine Whether an agreement can be reached. The parties met
and have since filed two stipulations addressing the availability of funds, Which l have granted
See ECF Nos. 36, 37, 41, 43. No one has opposed Ms. Hafter’s request to intervene as the parent
of the Hafter children. See ECF No. 31 at 7:5-7. Good cause exits to allow her to do so.

lT IS ORDERED that Jaclyn Hafter’s motion to intervene (ECF N0. 31) is GRANTED.
Jaclyn Hafter is permitted to intervene in this action on behalf of the Hafter children

IT IS FURTHER ORDERED that the hearing on Jaclyn Hafter’s motion, scheduled for
March 26 at 9:00, is vacated as no longer needed.

DATED this 20th day of March, 2019.

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 

